Per Curiam. This is an action by Rozelle Jeffery Spencer, individually and d/b/a Aaron Bros. Moving System to recover $8,947.50 as payment for 67 moves for alleged Public Aid recipients. Respondent does not contest $995.00 of this amount. The balance is contested on the following grounds: 1. $1,852.50 of the allegedly unpaid bills have in fact been paid. 2. The Department of Public Aid could not verify whether the persons moved were in fact Public Aid recipients at the time of $2,360.00 of moving services were rendered. 3. The Claimant did not follow the proper procedures in securing authorization for many of the moves for $3,740.00. Wherefore, this Court awards the sum of $4,735.00 after deducting the unidentified recipients and the amount paid from the original claim.